PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/770,901
Filing Date: 27 Aug 2015
Appellant(s): Potnis et al.



__________________
MICHAEL J. TSIMARAS
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 06, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
Appellant’s January 06, 2021 Appeal Brief (hereinafter “Appeal Brief”) has been reviewed with responses provided in this section.  Appellant’s arguments begin at Appeal Brief, p. 3.

IV.	ARGUMENTS
Claim Rejections - 35 U.S.C. § 103
Appellant notes the obviousness rejection of record over Waterfield per Gabriele, Wong, Winston and Bossard (Appeal Brief, p. 3, par. 1), recounts the rejection:
In carrying out the rejection, the Examiner primarily relies upon Waterfield and alleges that the reference teaches “chalk paste” component containing 40 w/w% “fine ground chalk,” wherein the chalk is defined to be calcium carbonate, preferably fine ground natural chalk.  The examiner further alleges that Waterfield discloses a “gel” component containing 8 w/w% “abrasive silica,” 8 w/w% “thickening silica,” 2 w/w% “zinc citrate (H20),” and 0.65 w/w% “sodium carboxy methylcellulose.”  Office Action, page 7.  The Examiner argues that when combined with the teachings of the Gabriele, Wong, Winston and Bossard references, the claims are rendered obvious.[Appeal Brief, p. 3, par. 2]
(Appeal Brief, p. 3, par. 2), and argues:
However, the rejection appears to be based, at least in part, on the incorrect assumption that precipitated calcium carbonate is synonymous with natural calcium carbonate.  The Appellant’s claims require that the “calcium carbonate abrasive in the first dentifrice is a mixture of precipitated calcium carbonate and natural calcium carbonate in a ratio of about 1:1.25.”  This limitation in particular is addressed at page 7 of the Office Action.  There, the Examiner argues that the disclosure of Waterfield meets the requirements:
for “wherein the calcium carbonate abrasive in the first dentifrice is a mixture of precipitated calcium carbonate and natural calcium carbonate in a ratio of about (since either form of calcium carbonate, namely precipitated and natural appears to have the same chemical structure (absent further structural limitations, for instance, particle size, purity, etc.), both precipitated calcium carbonate, as well as natural calcium carbonate, would be expected to have the same chemical properties (see MPEP § 2112.01, stating that a chemical composition and its properties are inseparable.  See MPEP § 2112.01), whereby, absent evidence to the contrary, the 1:1.25 ratio is obvious since the prior art appears to teach the identical chemical structure);
(emphasis added).  Natural calcium carbonate (i.e., chalk) is not the same as precipitated calcium carbonate, as is known and understood by a person having ordinary skill in the art.  Paragraph [0015] of the specification as filed points out that there are differences in the physical properties of natural calcium carbonate (NCC) compared with precipitated calcium carbonate (PCC).[Appeal Brief, p. 3, par. 3, cont. on p. 4]
The difference between NCC and PCC is significant and well documented.  While the two share a common chemical formula, they differ significantly in terms of physical properties.  For example, the process for creating PCC yields particles having small diameters with high surface areas and high oil absorptions.  The shape of PCC particles is different from that of NCC particles.  While NCC is generally understood to be irregular in shape, PCC takes on defined crystalline forms. See page 58 of Erdogan, submitted in the IDS of September 25, 2020.  Additionally, NCC (e.g., chalk) and PCC have different degrees of hardness, and thus provides a measured effect when used in an oral care composition as an abrasive.[Appeal Brief, p. 4, par. 1]
(Appeal Brief, p. 3, par. 3, cont. on p. 4, to p. 4, par. 1).
In response: Waterfield is directed to a toothpaste composition (Waterfield, title & abstract) and in this regard, clearly teaches an exemplary toothpaste embodiment (Waterfield, p. 8, ln. 16-20 to p. 9, Table, Ex. 1), which features a “chalk paste” component containing 40 w/w% “fine ground chalk” (Waterfield, p. 9, Table, Ex. 1), wherein the “chalk” is further disclosed by Waterfield as “calcium carbonate”:
Preferred calcium carbonates include fine ground natural chalk since it has a surprising stability with regard to its interactivity with zinc salts.  The term fine ground natural chalk (FGNC) is a known term in the art and suitable examples of such are disclosed in US 2003/0072721 A1 (Riley) the contents of which with regards to the definition, types and grades of FGNC are incorporated herein by reference.  Nevertheless, by FGNC is meant chalk which is obtained by milling limestone or marble deposits.  Preferably, the FGNC comprises particulate matter of weight-based median particle size ranging from 1 to 15 μm and BET surface area ranging from 0.5 to 3 m2/g.
(Waterfield, p. 3, ln. 21 to p. 4, ln. 2).  In this regard, Waterfield refers to US 2003/0072721 A1 by Riley et al. (hereinafter, “Riley”) for “[p]referred calcium carbonates includ[ing] fine ground natural chalk” for 3, ln. 21-27.  Further in this regard, Riley describes a preferred “FGNC” as including proportions of precipitated calcium carbonate (PCC), e.g., a 35-100% FGNC composition with the “balance being PCC”:
[0031]	Preferably the total chalk content of the oral composition will comprise from 35 to 100% FGNC, preferably from 75 to 100% and especially from 95 to 100% FGNC, the balance being PCC.  Typically, the FGNC will comprise from 1 to 70% by weight of the oral composition, more preferably from 30 to 65% by weight, especially preferably from 35 to 55% and most preferably from 40 to 55%.  Having an FGNC content around 50% means that there is usually no need for any thickening silica in the oral composition since the FGNC alone provides enough thickening.  However, reducing the level of FGNC to about 40% often requires that from 1 to 5%, preferably from 2 to 4% thickening silica is required in addition to improve the texture of the paste.
(Riley, par. [0031]).  Therefore, Waterfield’s disclosure that “suitable examples of such are disclosed in US 2003/0072721 A1 (Riley) the contents of which with regards to the definition, types and grades of FGNC are incorporated herein by reference” (Waterfield, p. 3, ln. 21-27) is reasonably interpreted as a 35-100% FGNC composition with the “balance being PCC” (Riley, par. [0031]), thereby meeting the requirement of claim 1 for “wherein the calcium carbonate abrasive in the first dentifrice is a mixture of precipitated calcium carbonate and natural calcium carbonate in a ratio of about 1:1.25.”  Appellant mischaracterizes the obviousness rejection, and Riley, by arguing of the differences between FGNC and PCC (Appeal Brief, p. 3, par. 3, cont. on p. 4, to p. 4, par. 1), because either form of calcium carbonate, namely precipitated and natural, as well as ratios thereof, are reasonably encompassed by Waterfield’s disclosure of “[p]referred calcium carbonates include fine ground natural chalk,” which incorporates by reference to Riley (Waterfield, p. 3, ln. 21 to p. 4, ln. 2), a suitable FGNC/PCC calcium carbonate (Riley, par. [0031]).  See MPEP 2163.07(b), discussing “Incorporation by Reference,” whereby “[t]he information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed.” 
Appellant also argues:
The Examiner cites to Gabriele to teach a container that holds two dentifrices separate from one another until the time of dispensation. Wong is cited to teach a [Appeal Brief, p. 4, par. 2]
In the Final Office Action, the Examiner essentially argues that since Waterfield makes reference to the Riley reference (US 2003/0072721), that the chalk of Waterfield should extend to encompass the limitations of the present claims.  This, however, is not true, when considering the overall disclosures of both Riley and Waterfield.  As quoted in the Office Action, Riley explains that “virtually all of the oral care formulations comprising chalk in the marketed prior art consist almost exclusively of PCC.”  Riley, paragraph [0008].  Riley also explains that there are significant differences between PCC and finely ground natural chalk (FGNC), stating:
While it is easy to manufacture PCC to the required grades it is not so easy to predict from this what will work for FGNC.  The two are physically and chemically different. PCC and FGNC have different particle sizes, different surface areas, different densities, different reactivities, different absorption coefficients, etc. all of which affect how each can be used in an oral care composition.
Riley, paragraph [0015].  Riley, however, explains that in certain embodiments, the FGNC may be mixed to varying degrees with PCC.  See Riley, paragraph [0031].  It is on this portion of the reference that the Examiner appears to hinge the rejection.[Appeal Brief, p. 4, par. 3, cont. on p. 5]
When referencing Riley, Waterfield states:
Preferred calcium carbonates include fine ground natural chalk since it has a surprising stability with regard to its interactivity with zinc salts.  The term fine ground natural chalk (FGNC) is a known term in the art and suitable examples of such are disclosed in US 2003/0072721 Al (Riley) the contents of which with regards to the definition, types and grades of FGNC are incorporated herein by reference.  Nevertheless, by FGNC is meant chalk which is obtained by milling limestone or marble deposits. Preferably, the FGNC comprises particulate matter of weight-based median particle size ranging from 1 to 15 μm and BET surface area ranging from 0.5 to 3 m2/g.
Waterfield, page 3, line 20 to page 4, line 2 (emphasis added).  Here, Riley states that FGNC is a known term in the art, and references Riley's "definition, types and grades of FGNC.”  However, these portions of Riley do not lead to the conclusion reached by the Examiner.  For example, Riley, as noted above, defines FGNC as the product of “milled natural stone,” and takes care to differentiate between FGNC and PCC.  According to the portions of Riley quoted both here and in the Office Action, FGNC and PCC cannot have overlapping definitions, since “the two are physically and chemically different.”  Considering the context of the Riley reference, the “types and grades” of FGNC refers to the ranges of disclosed physical properties, such as BET surface area and particle size.  [Appeal Brief, p. 5, par. 1, cont. on p. 6]
Appeal Brief, p. 4, par. 2 to p. 5, par. 1, cont. on p. 6.
In response: Appellant has been made aware of Riley, as referred to by Waterfield (discussed above), at par. 27 of the 01/06/2021 Office action.  Appellant argues that the differences between FGNC and PCC, discussed in Riley’s background section at par.’s [0008] and [0015], excludes Riley’s composition, at par. [0031], of a 35-100% FGNC composition with the “balance being PCC,” from Waterfield’s reference of “suitable examples of such [i.e., FGNC] are disclosed in US 2003/0072721 Al (Riley) the contents of which with regards to the definition, types and grades of FGNC are incorporated herein by reference” (Waterfield, p. 3, ln. 21-27).  Contrary to Appellant’s argument, Riley teaches a 35-100% FGNC composition with the “balance being PCC” as a preferred composition (Riley, par. [0031]) suitable for oral compositions (Riley, title & abstract) such as toothpaste (Riley, par. [0072]).  Therefore, Waterfield’s reference to Riley for a suitable FGNC is more likely to be the 35-100% FGNC composition with the balance being PCC (Riley, par. [0031]) within the scope of Riley’s disclosure (Riley, title & abstract), as opposed to any of the comparative forms discussed in Riley’s introduction and background (e.g., Riley, par.’s [0008] & [0015]).
Appellant further argues:
In addition to the above, Waterfield explicitly states “by FGNC is meant chalk which is obtained by milling limestone or marble deposits.”  That is, Waterfield's FGNC explicitly excludes PCC, regardless of Riley's teachings.[Appeal Brief, p. 6, par. 1]
Thus, one can only reach the conclusion that the prior art does not provide for a composition containing both NCC and PCC, and actually, Waterfield expressly teaches the use of finely ground NCC in the absence of PCC.  Riley does nothing to account for this deficiency.[Appeal Brief, p. 6, par. 2]
For each of the aforementioned reasons, Appellant submits that the Examiner has not demonstrated a prima facie case of obviousness.  Reconsideration and withdrawal are therefore respectfully requested.[Appeal Brief, p. 6, par. 3]
Appeal Brief, p. 6, par. 1 to p. 6, par. 3
In response: Waterfield, at p. 3, ln. 21 to p. 4, ln. 2 discloses “[p]referred calcium carbonates include fine ground natural chalk,” but not limited thereto, contrary to appellant’s argument that FGNC being “obtained by milling limestone or marble deposits” excludes PCC (Appeal Brief, p. 6, par. 1-2) even though Waterfield references Riley, which discloses a preferred composition of a 35-100% FGNC composition with the “balance being PCC” (Riley, par. [0031]).  Therefore, since Appellant has not shown unexpected results attributable to the claimed 1:1.25 ratio of PCC to NCC, the obviousness rejection of record should be maintained.
For the reasons set forth above, the rejections of record should be maintained.
Respectfully submitted,
/Dominic Lazaro/
August 14, 2021
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611
                                                                                                                                                                                                        
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.